Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 4, 14 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, multiple fabric cores in each fabric plane wherein each fabric core includes a routing table that maps an input port to one or more output ports to route the received cell based on (i) an input port of the fabric core on which the received cell was received and (ii) a 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 9, 19 and 21 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, multiple fabric cores in each fabric plane wherein each fabric core is configured to select an output port of the fabric core to which to route a received cell of the cells based on (i) an input port of the fabric core on which the received cell was received and (ii) a destination fabric endpoint for the received cell, at least a portion of the selected output ports being connected to the inter-core links, and switch the received cell to the selected output port, wherein two of the plurality of endpoints collectively have an odd number of connections to the fabric plane, wherein the two endpoints share a link to 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0213232 (published 17 Feb. 2011) [hereinafter Srivastava] teaches a plurality of fabric endpoints; (fig. 2 shows a plurality of fabric endpoints (20a, 20b) in a switching fabric network; see paragraphs 35, 36 ) and a switching fabric comprising a fabric plane to switch cells among the fabric endpoints, (i.e. fig. 2 shows the switch fabric network may comprise a fabric plane (22); see paragraphs 35, 36) wherein the fabric plane includes two fabric cores and one or more inter-core links connecting the fabric cores, (i.e. fig. 2 shows the switch fabric plane (22) may comprise a plurality of fabric chips (24) ; see paragraph 40)  wherein each fabric core is configured to select an output port of the fabric core to which to route a received cell of the cells based on (i) an input port of the fabric core on which the received cell was received and (ii) a destination fabric endpoint for the received cell, at least a portion of the selected output ports being connected to the inter-core links, and switch the received cell to the selected output port. (i.e. fig. a shows each 
 	b. U.S. Patent No. 7,102,999 (published 5 Sep. 2006) [hereinafter Sindhu]  teaches first, second and third stage crossbars can include a plurality of request spray engines. Each request spray engine can be associated with one of the input ports of the stage crossbars. Each request spray engine can receive the request signal and spray the request signal to any one of the output ports in the same crossbar to which the request spray engine is associated. Sindhu does not teach multiple fabric cores in each fabric plane wherein each fabric core includes a routing table that maps an input port to one or more output ports to route the received cell based on (i) an input port of the fabric core on which the received cell was received and (ii) a destination fabric endpoint for the cell, wherein at least a portion of the input ports are mapped to at least two output ports, and wherein for the portion of the input ports that are mapped to at least two of the output ports, the routing table specifies a spray ratio to use to select one of the at least two output ports.  

Additionally, all of the further limitations in 5, 6, 15, 16 and 22 - 30 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
November 24, 2021Primary Examiner, Art Unit 2471